Citation Nr: 0612492	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-36 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active naval service from October 1966 to 
July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The veteran testified before the undersigned 
at a hearing held in Las Vegas, Nevada in May 2005.

Although the issues of entitlement to service connection for 
bipolar disorder, left  shoulder disability, and low back 
disability were developed for appellate review, the veteran 
withdrew his appeal of those issues at his May 2005 hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has PTSD as the result of 
service experiences.

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2005).

VA treatment records since 2001 show the veteran has 
regularly reported to treating clinicians that he was exposed 
to combat for 28 to 30 months in Vietnam, at one point 
indicating that he was in the Army and had earned the Combat 
Infantryman Badge.  In November 2003, a VA social worker 
described several stressor events reported by the veteran, 
including engaging in firefights and shelling an enemy 
stronghold for an entire week; she diagnosed PTSD but did not 
identify which, if any, of the reported stressors formed the 
basis for the diagnosis.  In October 2004, a psychiatrist 
noted that the veteran had received the Combat Infantryman 
Badge and had engaged in combat while navigating the 
waterways of Vietnam aboard the U.S.S. Clarion River; the 
veteran also reported engaging in body recovery and 
transport, as well as demolitions work.  The psychiatrist 
diagnosed PTSD based on combat experiences.  In a March 2005 
statement, the veteran's treating VA psychiatrist indicated 
that the appellant had PTSD based on "combat experience" in 
service; the physician did not identify the particular 
experiences on which the diagnosis was based.

At an April 2003 VA fee basis examination, the veteran 
reported participating in jungle warfare, engaging in combat 
for 28 months in Vietnam; the examiner, without reviewing the 
claims files, diagnosed PTSD.

In an April 2005 statement, the social worker who prepared 
the November 2003 entry in the VA medical records noted that 
the veteran served for four years in Vietnam aboard a ship 
under combat conditions.  The veteran reported that his 
duties included unloading dummy rounds from grenade 
launchers, and indicated that he received and returned enemy 
fire, and saw dead and wounded persons.  He also reported 
saving his crew from a fire on one occasion, and saving other 
crews from drowning.  He reported that he saved another ship 
that had been hit by enemy fire, and that he saw bodies when 
he boarded that vessel.  The social worker concluded that 
"[d]ue to his experiences in Vietnam, and the resulting fear 
and helplessness that he experienced, [the veteran] meets the 
diagnosis of PTSD."

The Board notes that none of the evidence currently on file 
demonstrates that the veteran actually did engage in combat.  
None of his awards or decorations suggest exposure to combat, 
and he was not awarded the Combat Infantryman Badge.  The 
records show that he served aboard the U.S.S. Navarro (APA 
215) from December 1966 to January 1969, and aboard the 
U.S.S. Clarion River (LFR 409) from January 1969 to January 
1970, and that he was a damage controlman.  

The veteran's service personnel records demonstrate that he 
served in a Combat Zone (Vietnam) on the following dates:  
August 28-31, 1967; September 10-11, 1967; September 20-25, 
1967, November 5- December 3, 1967; and December 18, 1967 to 
February 19, 1968.  He participated in the following 
operations:  Badger Hunt (November 12-27, 1967); Fortress 
Ridge (December 20-24, 1967); Badger Tooth (December 26, 1967 
to January 2, 1968); and Badger Catch (January 19-February 
19, 1968).  He also participated in the following campaigns:  
Vietnamese Counteroffensive Phases II and III, Tet 
Counteroffensive, and an unnamed campaign.  The Board notes 
that mere service in a general "combat area" or "combat 
zone," or mere participation in an operation is not 
sufficient to establish participation in combat.  See 
VAOPGCPREC 12-99.

As indicated above, the veteran's diagnoses of PTSD have been 
primarily, and perhaps exclusively, based on his account of 
intense and prolonged combat experiences, none of which have 
been verified up to this point.  Unfortunately, the veteran 
has not been fully cooperative in providing adequate details 
concerning most of his claimed stressors, despite several 
correspondences from VA requesting that he identify the dates 
and places of each claimed stressor incident, and explaining 
the importance of such information.  The RO, for its part, 
has not contacted the U.S. Army and Joint Services Records 
Research Center (JSRRC) in order to assist the veteran in 
attempting to verify his claimed stressor events.  

The Board acknowledges that providing the specific 
information necessary to verify his claimed stressors may be 
distressing to the veteran, but advises him and his 
representative that he has a duty to provide information 
sufficient to conduct a search of the corroborative records.  
See 38 C.F.R. § 3.159(c)(2)(i) (2005).  The Board also 
reminds the veteran and his representative that the duty to 
assist is not a one-way street, and an appellant must do more 
than passively wait for assistance when he has information 
essential to his claim.  Wood v. Derwinski, 1 Vet. App. 190 
(1990).  Given that the RO has not attempted to verify the 
veteran's claimed stressor events, the Board will remand this 
case for that purpose. 

The Board notes that service personnel records confirm that 
on November 4, 1967, the veteran's vessel responded to a 
distress call from a British merchant vessel which had run 
aground on a reef near the Paracel Islands.  The rescue was 
performed during typhoon Emma.  The records reference wounded 
persons taken from the distressed vessel, but not deaths.  
His personnel records also show that his vessel participated 
in a joint amphibious exercise named CORAL SANDS II from 
August 1-9, 1967.  A letter of commendation indicates that 
the veteran was part of a damage control and salvage party 
sent aboard the U.S.S. Clarke County from November 17-21, 
1967, while that vessel was incapacitated on the beach at Duc 
Po in Vietnam.

None of the diagnoses of PTSD have been specifically based on 
any of the events described immediately above.  Under the 
circumstances, the Board is of the opinion that the veteran 
should be scheduled for another VA psychiatric examination in 
connection with his claim.

The Board lastly notes that at his May 2005 hearing, the 
veteran suggested that he received relevant VA treatment in 
the 1980s at a VA medical facility.  On remand, the RO should 
attempt to obtain any outstanding records from any VA medical 
facility identified by the veteran.
 
Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the veteran and 
his representative with a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the United 
States Court of Appeals for Veterans 
Claims in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, to specifically include 
the VA facility(ies) at which he was 
treated in the 1980s, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
files any medical records identified by 
the appellant which have not been secured 
previously.  

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
appellant and his representative of this, 
and ask them to provide a copy of the 
outstanding medical records.
 
4.  The RO should attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
his alleged service stressors, such as 
the dates, locations, units involved, 
names of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, and units 
of assignment.  With this information, 
the RO should review the file and prepare 
a summary of the veteran's alleged 
service stressors.  This summary must be 
prepared whether or not the veteran 
provides an additional statement, as 
requested above, and must include the 
following stressors:  unloading dummy 
rounds from grenade launchers; shelling 
an enemy stronghold for an entire week; 
receiving and returning enemy fire; 
seeing dead and wounded persons; 
recovering and transporting corpses; 
saving his crew from a fire; saving other 
crews from drowning; and seeing bodies 
aboard a vessel which had been hit by 
enemy fire.

This summary and a copy of the veteran's 
DD 214N and other service personnel 
records should be sent to the U.S. Army 
and Joint Services Records Research 
Center.  The JSRRC should be provided 
with a copy of any information obtained 
above, and should be asked to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.  The JSRRC should also be 
requested to furnish the ship history and 
operational reports for the U.S.S. 
Navarro (APA 215) for the period from 
December 1966 to January 1969, and the 
U.S.S. Clarion River from January 1969 to 
July 1970.  The RO should additionally 
request that the JSRRC provide, if 
available and not otherwise included in 
the ship histories requested above, the 
history of joint amphibious exercise 
CORAL SANDS II (August 1-9, 1967); and 
operations Badger Hunt (November 12-27, 
1967), Fortress Ridge (December 20-24, 
1967), Badger Tooth (December 26, 1967 to 
January 2, 1968), and Badger Catch 
(January 19-February 19, 1968).

5.  After completing the above actions, 
the RO should schedule the veteran for a 
VA psychiatric evaluation.  The veteran's 
claims files and a copy of this remand 
must be provided to the examiner prior to 
the examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  A diagnosis of PTSD under 
DSM IV criteria should be made or ruled 
out.  If PTSD is diagnosed, the examiner 
should identify the specific stressor(s) 
supporting the diagnosis, and the 
examiner should specifically state 
whether stress associated with 
participating in the rescue of the 
British merchant vessel near the Paracel 
Islands in November 1967, or 
participating in the salvage of the 
U.S.S. Clarke County in November 1967, is 
sufficient by itself to have caused the 
veteran's claimed post-traumatic stress 
disorder.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  The claims folders, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.  The examination report is to 
reflect whether such a review of the 
claims files was made.

6.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.   

7.  The RO must then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO must issue a 
supplemental statement of the case, and 
provide the appellant and his 
representative with an opportunity to 
respond.   The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).





_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).


